FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                 January 24, 2012
                      UNITED STATES COURT OF APPEALS
                                                   Elisabeth A. Shumaker
                                                                    Clerk of Court
                                   TENTH CIRCUIT



 DEMONT HOPSON,

                 Petitioner - Appellant,                 No. 11-3248
          v.                                              D. Kansas
 STATE OF KANSAS,                              (D.C. No. 5:10-CV-03072-SAC)

                 Respondent - Appellee.


               ORDER DENYING CERTIFICATE OF APPEALABILITY


Before BRISCOE, Chief Judge, MURPHY, and MATHESON, Circuit Judges.


      This matter is before the court on Demont Hopson’s pro se request for a

certificate of appealability (“COA”). 1 Hopson seeks a COA so he can appeal the

district court’s dismissal, on grounds of procedural bar, of his 28 U.S.C. § 2254

petition. See 28 U.S.C. § 2253(c)(1)(A) (providing that no appeal may be taken

from a final order denying a § 2254 petition unless the petitioner first obtains a

COA); Coleman v. Thompson, 501 U.S. 722, 748 (1991) (holding that “a state

procedural default of any federal claim will bar federal habeas unless the

petitioner demonstrates cause and actual prejudice”). Because Hopson has not




      1
          Hopson’s Motion for Leave to Proceed on Appeal IFP is hereby granted.
“made a substantial showing of the denial of a constitutional right,” 28 U.S.C.

§ 2253(c)(2), this court denies his request for a COA and dismisses this appeal.

      Following a jury trial in Kansas state court, Hopson was convicted of one

count of possession of cocaine with intent to distribute after two prior convictions

and one count of failing to obtain a tax stamp. Hopson was sentenced to a term of

imprisonment of 154 months. The Kansas Court of Appeals affirmed Hopson’s

convictions and sentence, State v. Hopson, No. 93,543, 2006 WL 3056472, at *7

(Kan. Ct. App. Oct. 27, 2006), and the Kansas Supreme Court denied review.

After the Kansas state trial court denied Hopson’s motion for post-conviction

relief, the Kansas Court of Appeals affirmed, State v. Hopson, No. 101, 135, 2009
WL 3378211, at *2 (Kan. Ct. App. Oct. 16, 2009), and the Kansas Supreme Court

denied review. Hopson then filed the instant § 2254 habeas petition raising the

following three claims: 1) denial of his right to confront a witness during his trial;

2) denial of his right to a fair trial because an officer committed perjury during

his trial testimony; and 3) denial of his right to effective assistance of counsel.

He also asserted errors in the denial of his Kansas state motion for post-

conviction relief.

      Determining the record conclusively demonstrated Hopson was not entitled

to habeas relief, the district court dismissed Hopson’s § 2254 petition without

holding a hearing. Schriro v. Landrigan, 550 U.S. 465, 474 (2007) (“[I]f the

record refutes the applicant's factual allegations or otherwise precludes habeas

                                          -2-
relief, a district court is not required to hold an evidentiary hearing.”). In

particular, the district court concluded each of Hopson’s claims, including his

claim of ineffective assistance of counsel, was procedurally defaulted in state

court. Hopson v. Kansas, No. 10-3072, 2011 WL 3651381, at *2-6 (D. Kan. Aug.

18, 2011). The district court further concluded Hopson’s challenges to Kansas’

post-conviction procedures failed to state a cognizable federal habeas claim. Id.

at *7 (citing Steele v. Young, 11 F.3d 1518, 1521, 1524 (10th Cir. 1998)).

Hopson now seeks to appeal the district court’s order of dismissal.

      The granting of a COA is a jurisdictional prerequisite to Hopson’s appeal

from the denial of his § 2254 petition. Miller-El v. Cockrell, 537 U.S. 322, 336

(2003). To be entitled to a COA, Hopson must make “a substantial showing of

the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make the

requisite showing, he must demonstrate “reasonable jurists could debate whether

(or, for that matter, agree that) the petition should have been resolved in a

different manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Miller-El, 537 U.S. at 336 (quotations

omitted). When a district court dismisses a § 2254 petition on procedural

grounds, a petitioner is entitled to a COA only if he shows both that reasonable

jurists would find it debatable whether he had stated a valid constitutional claim

and debatable whether the district court’s procedural ruling was correct. Slack v.

McDaniel, 529 U.S. 474, 484-85 (2000). In evaluating whether Hopson has

                                          -3-
satisfied his burden, this court undertakes “a preliminary, though not definitive,

consideration of the [legal] framework” applicable to each of his claims. Miller-

El, 537 U.S. at 338. Although Hopson need not demonstrate his appeal will

succeed to be entitled to a COA, he must “prove something more than the absence

of frivolity or the existence of mere good faith.” Id.

      Having undertaken a review of Hopson’s appellate filings, the district

court’s order, and the entire record before this court pursuant to the framework

set out by the Supreme Court in Miller-El, we conclude Hopson is not entitled to

a COA. In so ruling, this court has nothing to add to the district court’s thorough

analysis. Hopson, No. 10-3072, 2011 WL 3651381, at *2-7. Accordingly, this

court DENIES Hopson’s request for a COA and DISMISSES this appeal.

                                               ENTERED FOR THE COURT


                                               Michael R. Murphy
                                               Circuit Judge




                                         -4-